TAFT, Circuit Judge.
The question is to the court whether, under- Schedule A of the war revenue stamp act, it is required that the masters of this court, in executing a deed in accordance with the decree of confirmation of this court, shall place upon the instrument of conveyance stamps proportioned to the value of that which is transferred, — that is, the equity of redemption of the railroad, — or the value of the railroad, including the amount of certain prior mortgages, which are not foreclosed, and subject to which the railroad and all the property of the railroad company is now to be transferred. I am advised by counsel that the commissioner of internal revenue has ruled that the words of the statute, “consideration or value,” are to be construed as meaning the value of the real estate which is conveyed in fee simple. The language of the statute is as follows:
“* * * conveyance, deed, instrument or writing, whereby any lands, tenements ’ or other realty sold, shall be granted, assigned, transferred, or otherwise conveyed to, or vested in the purchaser or purchasers, or other person or persons, by his, her or their direction, and the consideration or value exceeds one hundred dollars and- does not exceed five hundred dollars, fifty cents; and for each additional five hundred dollars or fractional part thereof, in excess of five hundred dollars, fifty cents.” 30 Stat. 460. .
And the question is presented whether the words, “consideration or value,” therein, are to be construed as meaning the entire value of the land, or only the value of that interest in the land which is conveyed by the deed.
I am referred by counsel to the case of James v. Blauvelt, 13 Fed. Gas. p. 303, in which Judge Cadwallader, in the Eastern district of Pennsylvania, in passing upon a statute exactly similar in language and purport, held that in the phrase, “consideration or value,” the word “consideration” was to be understood as meaning the consideration for the conveyance, and the word “value” as meaning the value of the thing conveyed. The consideration for the conveyance is the price bid, and the thing conveyed is the equity of redemption, the value of which is the price bid. According to the ruling of the learned judge in the case cited, the amount of the stamp should be proportioned to the value of the equity of redemption, and not be based upon the entire value of the lands. I fully concur in his reasoning and conclusion.
I understand the foundation for the ruling of the commissioner to be that, if he does not hold that this is to include the entire value of the land, the next day a mortgagee may be paid off, and may release his mortgage, and that, in consequence, the government will not get as much revenue as it would under his ruling. . But the statute must be construed according to the language used, and because, congress may not have provided for a case for which, in the opinion of • the commissioner, it ought to have made some provision, there is no reason why the language of the statute should be strained to- mean something which it-does not mean if the words are given their ordinary significance. The masters, therefore, will be authorized to attach stamps only proportioned to the price at which the land is sold, to wit, $4,000,001.
*921Should the commissioner desire to contest the question, leave will be granted to him to appear by the district attorney or otherwise, as he may be advised, and to present the question further; and the court retains full power to require the attaching of additional stamps, if subsequently it shall be determined that they ought to be attached.